Citation Nr: 0004242	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  97-14 321	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the veteran filed a claim of entitlement to 
Department of Veterans Affairs (VA) educational assistance 
benefits under Chapter 34, Title 38, United States Code, 
pursuant to the terms of the Pacheco Consent Order, in a 
timely manner.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The appellant's service has not been verified.  His claim 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an October 1996 determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the appellant's claim for benefits under 
the Pacheco settlement on the basis that his informal claim 
was received after the court mandated deadline of August 20, 
1992.

The appellant bases his claim of entitlement to Chapter 34 
educational assistance benefits on the consent order entered 
in Pacheco v. Department of Veterans Affairs, No. C83-3098 
(N.D. Ohio Aug. 20, 1991) (Pacheco Consent Order or Order).  
The Board's jurisdiction to hear this appeal derives from the 
Pacheco Consent Order, and both the original decision and the 
Board's review are limited by paragraph 6 of that Order.  In 
pertinent part, that paragraph provides that claims based on 
the Pacheco Consent Order will be exclusively governed by the 
laws, regulations, and policies operative on December 31, 
1984 (the date the "delimiting date extension provisions" 
expired), "including, but not limited to, the finality of VA 
decisions (38 U.S.C.A. § 211(a))."  Pacheco Consent Order, 
slip op. at 9. 

Further, the Order expresses the agreement of the parties 
that "[n]o decision on a claim made under this Order shall 
be brought to the United States Court of Veterans Appeals 
[known since March 1, 1999 as the United States Court of 
Appeals for Veterans Claims] (Court) for review."  Pacheco 
Consent Order, slip. op. at 9- 10. Consequently, while the 
Board is mindful that the Court is empowered to review Board 
decisions, 38 U.S.C.A. § 7252 (West 1991), and that the Board 
is required to explain, in a notice of decision provided the 
claimant, the procedure for obtaining review of the Board's 
decision, 38 U.S.C.A. § 5104 (West 1991), the appellant in 
this case has, under the terms of the Order, in effect, 
waived the right to seek such review since to do so would 
plainly violate the express terms of the Pacheco Consent 
Order.


FINDING OF FACT

The VA received the appellant's informal claim for 
educational assistance benefits under the terms of the 
Pacheco settlement on August 31, 1992.


CONCLUSION OF LAW

The requirements for filing a timely claim of entitlement to 
VA educational assistance benefits under Chapter 34, Title 
38, United States Code, pursuant to the terms of the Pacheco 
Consent Order, have not been met.  Pacheco v. Department of 
Veterans Affairs, No. C83-3098 (N.D. Ohio E.D. Aug. 20, 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 U.S.C.A. § 3462(a) (West 1991), no educational 
assistance under Chapter 34, Title 38, United States Code, 
could be afforded a veteran later than 10 years after 
separation from service.  Subject to VA approval, however, a 
veteran with unused Chapter 34 entitlement could use those 
benefits to pursue a program of apprenticeship or other on-
job training, a course with an approved vocational objective, 
or a program of secondary education if the veteran did not 
have a diploma or an equivalency certificate.  38 U.S.C.A. § 
3462(a)(3)(A) and (C)(i).  However, educational assistance 
under Chapter 34 for those purposes was not available after 
December 31, 1984. 38 U.S.C.A. § 3462(a)(3)(D).

Prior VA policy was to deny extensions of the delimiting date 
for a course that was part of an Associate degree program.  
This policy was challenged in the Pacheco case, and, as a 
result, certain Vietnam Era veterans who may not otherwise 
have been eligible for an extension of the delimiting date 
for the pursuit of certain approved Associate degree programs 
during the period January 1, 1982 to December 31, 1984, were 
provided with a remedy.  On August 20, 1991, the United 
States District Court for the Northern District of Ohio, 
Eastern Division, entered a consent order in Pacheco v. 
Department of Veterans Affairs, No. C83-3098 (N.D. Ohio Aug. 
20, 1991).  This order permitted certain Vietnam-era veterans 
who pursued a course or courses in an approved Associate 
degree program predominantly vocational in content at any 
time during the period January 1, 1982, through December 31, 
1984, to obtain Chapter 34 educational benefits.  Among other 
things, this Order stated that:

2(b) Any Vietnam-era veteran wishing to 
claim Chapter 34 educational benefits 
under this order must submit a written 
informal claim to VA: identifying himself 
or herself; stating his or her VA claim 
number or social security number; and 
either claiming entitlement to 
educational benefits or seeking relief 
under this order.  In addition, a veteran 
may, but is not required to, identify 
himself or herself as meeting the 
criteria of either paragraph 2(a)(i) or 
paragraph 2(a)(ii) of this order or may 
state facts so indicating.  All informal 
claims must be received by VA no later 
than 12 months after the date of this 
order.

2 (d) Failure to submit an informal 
claim, a formal application, or evidence 
within the time limits stated . . . will 
bar a claimant's entitlement to Chapter 
34 educational benefits under this order 
and the delimiting date extension 
provisions.

Pacheco Order, slip. op. at 4-6.

In this case, the record does not disclose the dates of the 
appellant's service.  It is thus impossible to determine 
whether the appellant is one of the individuals the Pacheco 
settlement was intended to benefit.  Regardless, according to 
an August 1992 letter from Laura M. Cole of the Agent Orange 
Veterans Payment Program (AOVPP), the appellant mailed an 
informal claim for educational benefits under the Pacheco 
settlement to AOVPP sometime prior to August 20, 1992.  This 
claim, dated August 17, 1992, which the AOVPP forwarded, was 
received at the RO on August 31, 1992, 11 days after the 
August 20, 1992 deadline imposed in the Order.

The appellant and his representative argue that August 31, 
1992, the date the RO received the informal claim, should not 
control in this case, and that the date AOVPP received the 
claim should govern.  However, the Order is clear, the 
informal claim must be submitted to the VA within the time 
period allowed, not to any other entity such as AOVPP.  The 
Board notes further, that the Pacheco Order does not provide 
for any exceptions to the one-year filing requirement.  
Inasmuch as the VA received the appellant's informal claim 
for benefits under the Pacheco settlement after the August 
20, 1992 deadline, the Board finds that, regardless of the 
appellant's status, his claim was not received in a timely 
manner.  Therefore, without reaching the merits of the 
appellant's underlying claim for educational assistance, his 
request for educational assistance benefits pursuant to the 
terms of the Pacheco Consent Order, must be denied.  The law 
in this case is dispositive; therefore, this claim must be 
denied based on a lack of entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Based on the absence of a timely filed claim, the appellant's 
claim of entitlement to VA educational assistance benefits 
under Chapter 34, Title 38, United States Code, pursuant to 
the terms of the Pacheco Order, is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

